IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                             October 28, 2004 Session

  UNION COUNTY EDUCATION ASSOCIATION v. UNION COUNTY
 BOARD OF EDUCATION and DR. JAMES PRATT, SUPERINTENDENT
             OF THE UNION COUNTY SCHOOLS

                  Direct Appeal from the Chancery Court for Union County
                       No. 3623     Hon. Billy Joe White, Chancellor



                 No. E2004-00820-COA-R3-CV - FILED JANUARY 28, 2005



We dismiss this appeal from a granting of summary judgment because the appeal was not from a
final judgment and the issues are moot.


Tenn. R. App. P.3 Appeal as of Right; Judgment of the Chancery Court Affirmed.


HERSCHEL PICKENS FRANKS, P.J., delivered the opinion of the court, in which CHARLES D. SUSANO ,
JR., J., and SHARON G. LEE, J., joined.

Charles Wayne Cagle, Nashville, Tennessee, for appellant.

Richard Lee Colbert, Nashville, Tennessee, for appellee.



                                             OPINION


               In this action plaintiff alleged that the defendant had violated the provisions of Tenn.
Code Ann. § 49-5-601 et seq., (the Education Professionals Negotiations Act) by distributing liability
insurance packages to teachers during a mandatory in-service training session, and that statements
were made therein by the Board’s management representative Mark Roberts that the teachers had
no reason to be members of the Union County Education Association (“UCEA”). Plaintiff further
alleges that another management representative of the Board, Randy Arwin, contacted UCEA
members during August and September 1998, and urged them to terminate their membership.
                It was also alleged that the Board had disputed and refused to recognize the majority
status of the UCEA, even though the Board had been provided records which conclusively
demonstrated that a majority of the professional employees of the Union County School System were
UCEA members. Finally, it was alleged that the Board refused to negotiate with UCEA for a period
of time based upon its challenge to the UCEA’s majority status, and had a calculated plan of trying
to thwart the rights of the UCEA members, and had failed to negotiate in good faith.

                The Board filed an Answer, and plaintiff then filed a Motion for Summary Judgment.
The Court held a hearing on February 4, 2004, and determined that UCEA was entitled to judgment
as a matter of law. The Court stated in its Order of March 10, granting summary judgment:

               It would fly in the face of common sense to think or hold that the Board of Education
               has engaged in good faith negotiations. For example, the Board of Education has
               clearly stated that it will not reach any agreement with the Association that includes
               binding arbitration as part of grievance procedures. Grievance procedures are a
               mandatory subject of negotiations. While the Board of Education is not required to
               concede on any particular point in negotiations, it must negotiate in good faith. It has
               not done so.

                The Court ordered the parties to meet and negotiate in good faith, and to submit
written reports to the court by March 15, 2004, and stated that it would retain jurisdiction over the
subject matter pursuant to Tenn. Code Ann. §49-5-609(c)(4), and would determine on March 15,
2004, what further reports would be required to show the Board was negotiating in good faith.

                After negotiation reports were filed, plaintiff filed a Petition for Contempt on March
25, 2004, stating the Board had again refused to negotiate because the UCEA refused to take binding
arbitration out of the grievance procedure. The Board responded by stating that it had asked for
mediation, and a hearing was held on April 8, 2004, where the Court again found that the Board had
failed to negotiate in good faith. The Court then ordered that a special master would be appointed
to require the parties to meet and negotiate in good faith in the special master’s presence, and the
special master was empowered to mediate the dispute.

              The appeal before us is an appeal from the summary judgment granted to the plaintiff
on March 10, 2004. It raises the issue of the propriety of the summary judgment.

                 The appeal must be dismissed for two reasons: first, the judgment appealed from is
not a final judgment. The Court’s order of March 10 expressly stated that the Trial Court was
retaining jurisdiction over the matter and that further proceedings were going forward, and did, in
fact, occur. The Court retained jurisdiction pursuant to Tenn. Code Ann. §49-5-609(c)(4), which
allows the court to “issue an order requiring such party to cease and desist from such unlawful act,
and take such affirmative action, including resumption of negotiations, reinstatement of employees
with or without back pay, or execution of a contract the terms of which have been agreed upon, as
well as to effect policies of this part. Such order may further require such party to make reports from


                                                 -2-
time to time showing the extent to which it has complied with the order.” Thus, the Trial Court
properly retained jurisdiction over the case, and the order appealed from was not a final judgment,
nor was it granted pursuant to Tenn. R. Civ. P. 54.02.

                Second, the parties stipulated during oral argument (and appellant concedes in its
Reply Brief) that an agreement had been reached by the parties, and a three-year contract had been
entered into since the trial court proceedings herein contested took place. This fact renders the issue
on appeal moot, as there is no further relief to be given by this Court. See, e.g., State ex rel. Orr v.
Thomas, 585 S.W.2d 606, 607 (Tenn.1979) ("It is, of course, well settled that when the issues sought
to be presented by an appeal have been rendered moot pending the appeal[,] the appeal will be
dismissed.").

                For the foregoing reasons, we dismiss the appeal and tax the costs equally to the
plaintiff and defendants.




                                                        ______________________________
                                                        HERSCHEL PICKENS FRANKS, P.J.




                                                  -3-